DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	This is in reply to communication filed on 06/18/2021.
	Claims 14 and 20 have been cancelled. 
	Claims 1, 3, 6 and 16 have been amended. 
	Claims 1-13, 15-19 and 21-22 are currently pending and have been examined.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/18/2021 has been entered.





Response to Arguments
	In response to Applicant Arguments /Remarks made in an amendment filled on 05/19/2021:
Regarding Rejection under 35 U.S.C. § 101:
	Applicant's arguments (Remarks) have been fully considered but they are not persuasive. The argument recites, page 14, “As articulated in the Specification—and as captured by the claims—the claims recite technical improvements to existing lending technology. Accordingly, claims 1-13, 15-19, 21 and 22 integrate the alleged abstract idea into a practical application of the alleged abstract idea and are directed to patent-eligible subject matter”. The examiner respectfully disagree, as the MPEP 2106.05 (a) also recited that “An important consideration in determining whether a claim is directed to an improvement in technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other Step 2B considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration”. The amended claims teaches generating a finance offer to fund purchasing an item based on at least one or more server computing devices associated with” – payment service, “computing devices of” – merchant, “a display of a device operable by” –buyer, a “user interface” –buyer and “a merchant computing device associated with” – merchant, this recitation does not provide more than linking the judicial exception to a particular technology field of using identification tags/label that do not provide an integration into a practical application. See MPEP 2016.05 (h). In addition, reciting a “Signal” received in different times by the claimed invention devices, is considered as an additional limitation that is not part of the abstract idea; however, the mere recitation to a plurality of computers for the users or the renters and claiming the user of a mobile device (claimed in a generic and non-limiting manner) is just a further instruction for one to practice the abstract idea using generic qualifies as "significantly more", as the additional limitation form the claimed invention in discussion,  The Step 2B considerations have already been substantially addressed under Step 2A Prong 2ad discussed above, additional claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these additional limitations are mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05 (f).

Regarding Rejection under 35 U.S.C. § 103:
1. Claims 1-5: 
	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

2. Claims 6-13, 15-19 and 21-22: 
	Applicant's arguments have been fully considered but they are not persuasive. The argument recited, page 18, “Gerry does not teach or suggest “receiving, between the first time and a second time … transaction data … utilizing the payment processing service for processing payment”. The examiner respectfully disagree as Grey teaches system and 
	In addition the argument within page 18 cited “applicant discusses Gery and Dolle above” and to consider the argument the applicant mention as “above”, the argument in 
	Same analyses and rationales are applied to any argument related to claims 16-19 and 22. See Claim Rejections - 35 USC § 103 below for details. 



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1:

Step 2A, Prong1:
	Claims 1-13, 15-19 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of 
 	generating, by a payment processing service and based at least in part on information associated with a merchant of a plurality of merchants or a buyer of the merchant, a finance offer for purchase of an item from the merchant using funds provided by the payment processing service, wherein the finance offer is conditional on satisfaction of a down payment term of the finance offer and the finance offer is generated at a first time prior to the purchase;
	receiving, between the first time and a second time after the first time, by the payment processing service and from the plurality of merchants, transaction data associated with transactions for which the plurality of merchants utilize the payment processing service for processing payment; 
	determining, by the payment processing service and at the second time, to modify the down payment term of the finance offer based at least on the transaction data and indicates (i) that the buyer purchased another item from at least one merchant of the plurality of merchants or (ii) a change to an inventory of the merchant; 
	causing, by the payment processing service and via the buyer, presentation of a buyer indicating the finance offer and a prompt for payment of the modified down payment; 
	receiving, by the payment processing service and from the buyer, a response including an indication of a source of funds and an indication to use the source of funds for payment of the modified down payment; 
	at least partly in response to receiving the response, determining, by the payment processing service, that the modified down payment term of the finance offer is satisfied; 
	at least partly in response to determining that the modified down payment term of the finance offer is satisfied, finalizing, by the payment processing service, the finance offer, wherein finalizing the finance offer enables the buyer to complete a purchase of the item from the merchant using funds provided by the payment processing service in association with the finance offer, 
	receiving, by  the payment processing service and from a merchant, transaction data associated with the purchase of the item; and 
	processing, by the payment processing service, payment for the purchase with the funds provided by the payment processing service, without significantly more. 	
	The independent claims of 1, 6 and 16 recite the above limitations that represent the concept of generating a finance offer to fund purchasing an item based on at least information associated with a merchant or buyer information, the finance offer is a conditional offer, conditional on satisfaction of a term to be satisfied by the buyer, wherein the conditional term can be modified for several reasons; such as, purchasing another item by the buyer or change in item inventory, prompt the buyer to satisfy the modified term, receiving source payment used to pay for the modified term, when the term is satisfied finalize the finance offer to complete the purchase, receive the transaction data and process the payment, which considered an abstract idea as 
	In addition, the recited limitations as explained above recited a concepts of managing personal behavior or relationships or interactions between people as the claimed limitations managing interactions/relationships/behavior of merchants, buyers/ finance services by teaching and following rules or instruction to provide finance offers to a buyers to process a transaction and purchase items form the merchants using the finance offer funds. See MPEP 2106.04(a)(2)(II)(C).
Step 2A, Prong 2:
	This judicial exception is not integrated into a practical application because the claims satisfy the following criteria, which indicate that the claims do not integrate the abstract idea into practical application: 
The claimed invention reciting multiple computing devices; such as “one or more server computing devices associated with” – payment service, “computing devices of” – merchant, “a display of a device operable by” –buyer, a “user interface” –buyer and “a merchant computing device associated with
Although the claims reciting “in part on one or more signals received between the first time and the second time, wherein at least one signal of the one or more signals is determined based at least in part” which is considered as an additional limitation that is not part of the abstract idea ; however, the mere recitation to a plurality of computers for the users or the renters and claiming the user of a mobile device (claimed in a generic and non-limiting manner) is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. See MPEP 2106.05 (f).
Step 2B:
	As for Step 2B analysis, knowing the consideration is overlapping with Step 2A, Prong 2. The Step 2B considerations have already been substantially addressed under Step 2A Prong 2, see Step 2A Prong 2 analysis above. The additional claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these additional limitations are mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05 (f).

	In addition, the dependent claims recite:
Claims 2, 11 and 18; the applicant is reciting more about the abstract idea by reciting that the finance offer is valid for a period of time. This is part of the abstract idea of the independent claim 1, and there is nothing additional is claimed for consideration at the 2nd
Claims 3 and 12; the further recitation of sending an authorization request during the third time and upon expiration of the their time authorization request, sending a new authorization request during a new timing is part of the abstract idea recited in claim 1, wherein tied the execution of the claimed limitation to a server is mere recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
Claim 4; the further defining that the invention includes determining amount of time required to send a new authorization request by a machine trained data model based on merchant/buyer/instrument information is characteristic is a further embellishment to the same abstract idea of claim 1. There is nothing additional is claimed for consideration at the 2nd prong or step 2B.
Claim 5; reciting a further embellishment of the same abstract idea that was found for claim 1 by further defining the type of information that is being used by the system. The data/information being claimed is directed to non-functional descriptive material that is part of the abstract idea of the claim in terms of the descriptive information nd prong or step 2B.
Claim 7; the applicant is reciting more about the abstract idea by reciting that receiving a request for a loan to generate a finance offer. The recitation to the device operable by the buyer has been treated in the same manner as set forth for claim 1.
Claims 8; the applicant is reciting more about the abstract idea by reciting that receiving a loan request. The recitation to Point of Sale (POS) is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. For the same reasons that are set forth for claim 1, the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
Claim 9; the applicant is reciting more about the abstract idea by reciting that determine a level of risk to generate a finance offer. There is nothing additional is claimed for consideration at the 2nd prong or step 2B.
Claim 10, 13 and 19; the applicant is reciting a descriptive information about the “term”; such as cost of item, answer a question to verify buyer identity recited in the independent claims, which is directed to non-functional descriptive material that is part of the abstract idea of the claim. There is nothing additional is claimed for consideration at the 2nd prong or step 2B.
claim 15; the applicant is reciting more about the abstract idea by reciting that determining to modify the term based on several conditions; such as, time delay, 
claim 21 and 22; the applicant is reciting a further embellishment of the same abstract idea that was found for claim 1 by further defining the type of information of the second time information, while tiding the reciting to a POS device is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. The recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
	Therefore, the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Claims 6-8, 10-11, 13, 15-19 and 21-22 are rejected under 35 U.S.C 103 as being unpatentable over US Pat. Pub. No. 2003/0041012 to Grey et al. (“Grey”) in view of US Pat. Pub. No. 2016/0314529 to Dolle et al. (“Dolle”).

	Regarding claims 6, and 16. Grey discloses a system associated with a payment processing service, the system comprising: 
	one or more processors; and one or more computer-readable media storing instructions, that when executed, cause the one or more processors to perform operations comprising (Grey, [0130]; “bid process 700 is conducted under the direction of one or more of an auction administrator device 16, an auction participant device 12 and an auction service provider device 24”):	
	generating, at a first time (Grey, Fig. 8; “700” [Wingdings font/0xE0] “receive a bid 702”. [0130]; , a finance offer for purchase of an item from a merchant (Grey, Fig. 6; “identify participant 602” [Wingdings font/0xE0] “identify type of financing 614” [Wingdings font/0xE0] [0118]; “processing continues at 604 where participant attribute information is received. This attribute information is used to generate, select, or otherwise establish financing function(s) for the participant”) of a plurality of merchants using funds provided by the payment processing service (Grey, [0124]; “identifying a type of financing may require interactions with other participant devices … e.g. seller providing a loan … auction administrator … service provider … collaboration network … identifying a type of financing may require interactions with a combination of multiple devices in system 100”),
	wherein the finance offer is conditional on satisfaction of a term of the finance offer (Grey, “present options for the selected type 616” [Wingdings font/0xE0] “select financing parameters 618”. [0125]; “For example, if a loan is selected, the participant may be presented with options such as: the term of the loan, the lender, the price (e.g., interest charged) for the loan, the down payment required, etc.”);
	receiving (Grey, Fig. 7; “receive request for customized financing? 606”), between the first time (Grey, Fig. 8; “700” [Wingdings font/0xE0] “receive a bid 702”) and a second time after the first time and from computing devices of the plurality of merchants (Grey, Fig. 8; “is bid current bid? 710” [Wingdings font/0xE0] “NO” [Wingdings font/0xE0] “make offer 702”). [0137]; “Processing continues at 710 where a determination is made whether the bid received at 702 … is the current best bid of the auction … The current best bid is determined based on the type of , transaction data (Grey, Fig. 6; “financing Function(s) 508”) associated with transactions for which the plurality of merchants utilize the payment processing service for processing payment (Grey, Fig. 8; “identify item and auction 404” [Wingdings font/0xE0] “identify any customized financing term(s) 708” [Wingdings font/0xE0] Fig. 7; “identify type of financing 614” [Wingdings font/0xE0] “select financing parameters 618” [Wingdings font/0xE0] “establish customized financing parameters 622”. [0125-0126]; “where process 600 is conducted during an auction”. [0098]; “auction service provider 24 (FIG. 1) may provide services to facilitate the provision of a lease, loan, or other financing arrangement … a bank might provide financing for a transaction between a buyer and a seller in an auction comprising a loan with a $500 down payment, monthly payments, a 5 year term, and an annual simple interest rate of 10%”); 
	determining, at the second time and based at least in part on a signal for the “a signal received between the first time and the second time” the examiner is referring to the electronic selection and transmittance of financing type instrument sent from the participant device as shown in [0123] “614 … participant, operating a participant device 12, will interact with other devices in system 100 to identify a type of financing desired … select either a loan or a lease as a type of financing instrument”) received between the first time and the second time, to modify the term of the finance offer (Grey, Fig. 8; “receive bid 702” [Wingdings font/0xE0] is bid current bid? 710” [Wingdings font/0xE0] “NO” [Wingdings font/0xE0] receive bid 702”. Fig. 7; “present options for the selected type 614”. [0125]; “Once a type of financing has been selected … options … presented to the participant. For example, if a loan is selected, the participant may be presented with options such as … the down payment required”. [0101]; “a financing function(s) 508 … may be created and ; 
	determining that the modified term of the finance offer is satisfied (Grey, [0139]; “if the bid is identified as the winning bid or one of multiple winning bids, the customized financing terms … are used to consummate the transaction (that is, if the customized financing terms establish and identify a particular lease as the preferred financing, the customized lease terms may be used to bind the buyer in the auction”); and
	at least partly in response to determining that the modified term of the finance offer is satisfied, finalizing the finance offer; processing payment for the purchase with the funds provided by the payment processing service  (Grey, Fig. 8; “settle transaction 714”. [0138-0139]; “If the auction has ended, the current best bid is the winning bid and processing continues at 714 where the transaction is settled (e.g., by applying the customized financing term(s) identified at 706) … the terms of the financing instrument may be binding on one or more auction participants”. [0098]; “a loan with a $500 down payment”. [0125]; “the participant may be presented with options such as: the term of the loan, the lender, the price (e.g., interest charged) for the loan, the down payment required”).

	Grey substantially discloses the claimed invention; however, Grey fails to explicitly disclose the “the signal is determined based at least in part on the transaction data and indicates at least one of (i) that a buyer purchased another item from at least one merchant of  the plurality of merchants, (ii) a change to an inventory of the merchant, or (iii) a change in merchant environment condition; presenting the finance offer and a modified term of the finance offer via a display of a device operable by the buyer; wherein finalizing the finance offer enables a buyer to complete a purchase of the item from the merchant using funds associated with the finance offer; receiving, form a merchant computing device associated with the merchant, transaction data associated with the purchase of the item”. However, Dolle teaches:
	wherein the signal is determined based at least in part on the transaction data and indicates at least one of (i) that a buyer purchased another item from at least one merchant of  the plurality of merchants (Dolle, Fig. 4; “receive inventory information 410 [Wingdings font/0xE0] receive response form offer system 46”. [0067]; “financial service system 110 may receive a loan offer modification, which may include a request that one or more aspects of the loan offer be modified … The loan offer modification may include a request to modify one or more terms of the loan offer, a request for that the loan offer become associated with a different vehicle, a request to update/contest the estimated value of the vehicle used to determine the loan offer, and/or the like”), (ii) a change to an inventory of the merchant (Dolle, [0046]; “financial service system 110 may access an inventory listing of vehicles for an auto dealership associated with the original loan application request and identify one or more other vehicles that the customer could purchase with the approved loan”), or (iii) a change in merchant environment condition (Dolle, [0048]; “In step 340, financial service system 110 may receive a loan offer modification from offer system 120. For example, offer system 120 may send a modified loan request. The modified loan request may include one or more … terms that were modified by the user using the user interface provided by financial service system 110”. ; 

    PNG
    media_image1.png
    412
    665
    media_image1.png
    Greyscale


presenting the finance offer and a modified term of the finance offer via a display of a device operable by the buyer (Dolle, [0050]; “via an I/O device … a user may sort through approved potential loans until a loan that satisfies the preferences of the customer and the requirements of the merchant is found”. Also, see Fig. 7-9);
wherein finalizing the finance offer enables a buyer to complete a purchase of the item from the merchant using funds associated with the finance offer (Dolle, [0053]; “In step 370, financial service system 110 may submit the selected loan to a loan processing system (which may be, e.g., another component of financial service system 110) to process the loan to allow the purchase to be completed … financial service system 110 may submit the selected loan through an existing loan processing channel to third-party device 130 for processing of the loan”);
receiving, form a merchant computing device associated with the merchant, transaction data associated with the purchase of the item (Dolle, Fig. 5; “Submit selected loan for processing 570”. [0078]; “In step 570, offer system 120 may submit a selected loan for processing … offer system 120 may first receive a selection of a loan 

	Therefore, it would have been obvious to one of ordinary skill in the finance offer system  art at the time of filing to modify Grey to include the signal is determined based at least in part on the transaction data and indicates at least one of (i) that a buyer purchased another item from at least one merchant of  the plurality of merchants, (ii) a change to an inventory of the merchant, or (iii) a change in merchant environment condition; presenting the finance offer and a modified term of the finance offer via a display of a device operable by the buyer; wherein finalizing the finance offer enables a buyer to complete a purchase of the item from the merchant using funds associated with the finance offer; receiving, form a merchant computing device associated with the merchant, transaction data associated with the purchase of the item, as taught by Dolle, where this would be performed in order to allow a merchant to reduce the amount of time spent on reaching an agreement with a customer that is acceptable to all parties. See Dolle, [0019].

	Regarding claim 10. The combination of Grey in view of Dolle disclose the system of claim 6, wherein 
	Grey substantially discloses the claimed invention; however, Grey fails to the term is based on a cost of the item”. However, Dolle teaches: the term is based on a cost of the item (Dolle, [0047]; “change one or more terms of the loan … sales price”).
	Therefore, it would have been obvious to one of ordinary skill in the finance offer system art at the time of filing to modify Grey to include the term is based on a cost of the item, as taught by Dolle, where this would be performed in order to provide a process for structuring an agreement, including the credit financing offers, with less time consuming functions and more efficient. See Dolle, [0005].

	Regarding claims 11 and 18. The combination of Grey in view of Dolle disclose the system of claim 6, wherein the term is a down payment term (see claim 6 rejection supra), 
		Grey substantially discloses the claimed invention; however, Grey fails to explicitly disclose the “the finance offer is valid for a period of time, and the finance offer is finalized only if the down payment term, as modified to a modified down payment term, is satisfied prior to lapse of the period of time”. However, Dolle teaches:
the finance offer is valid for a period of time (Dolle, Fig. 5; “send modification request 540” [Wingdings font/0xE0] “save loan offer(s) 560” [Wingdings font/0xE0] “submit selected loan for processing 570”. [0077]; “Saved loan offers may be retained for a selected amount of time (e.g., as long as the loan offer is valid). [0047]; “change one or more terms of the loan. For instance, a user may modify and/or add a down payment amount, loan term period (e.g., number of monthly payments), sales price, warranty and/or GAP amount, net trade-in value, and/or the like”), and the finance offer is finalized only if the down payment term, as modified to a modified down payment term, is satisfied prior to lapse of the period of time (Dolle, [0079]; “Offer system 120 may receive the loan offer, which may be displayed and presented to a customer …  provide a modified loan application request to offer system 120 that includes a higher down payment and lower loan amount as different terms from the original loan application …  receive the modified loan offer … accept the modified loan offer … send the selection to financial service system 110 for processing”).
		
		Therefore, it would have been obvious to one of ordinary skill in the finance offer system art at the time of filing to modify Grey to include the finance offer is valid for a period of time, and the finance offer is finalized only if the down payment term, as modified to a modified down payment term, is satisfied prior to lapse of the period of time, as taught by Dolle, where this would be performed in order to provide a process for structuring an agreement, including the credit financing offers, with less time consuming functions and more efficient. See Dolle, [0005].


	Regarding claim 19 and 13. The combination disclose the system of claim 6, wherein the term is a verification term requiring the buyer to answer a question or verify their identity via an other user (Grey, Fig. 7; “identify participant 602”. [0116]; “Process 600 begins at 602 where the participant is identified. This identification may involve the participant providing information used to populate … participant database 200 … processing at 602 may involve prompting the participant to enter basic information, including contact information, a participant name, a participant 
	Grey substantially discloses the claimed invention; however, Grey fails to explicitly disclose the “the finance offer is valid for a period of time and the finance offer is finalized only if the modified down payment term of the finance offer is satisfied prior to lapse of the period of time”. However, Dolle teaches:
the finance offer is valid for a period of time and the finance offer is finalized only if the modified down payment term of the finance offer is satisfied prior to lapse of the period of time (Dolle, Fig. 5; “send modification request 540” [Wingdings font/0xE0] “save loan offer(s) 560” [Wingdings font/0xE0] “submit selected loan for processing 570”. [0077]; “Saved loan offers may be retained for a selected amount of time (e.g., as long as the loan offer is valid). [0047]; “change one or more terms of the loan. For instance, a user may modify and/or add a down payment amount, loan term period (e.g., number of monthly payments), sales price, warranty and/or GAP amount, net trade-in value, and/or the like”)

Therefore, it would have been obvious to one of ordinary skill in the finance offer system art at the time of filing to modify Grey to include the finance offer is valid for a period of time and the finance offer is finalized only if the modified down payment term of the finance offer is satisfied prior to lapse of the period of time, as taught by Dolle, where this would be performed in order to provide a process for structuring an agreement, including the credit financing offers, with less time consuming functions and more efficient. See Dolle, [0005].

the computer-implemented method of claim 16, the operations further comprising: receiving, from [[a]] the device operable by the buyer, a request for a loan to enable the buyer to purchase the item from the merchant (Grey, Fig. 7; “receive request for customized financing? 606” [Wingdings font/0xE0] “YES” [Wingdings font/0xE0] “identify type of financing 614”), wherein the request is received in association with the purchase of the item at a point-of-sale (POS), prior to the purchase, or after the purchase; and generating the finance offer responsive to receiving the request (Grey, [0124]; “identifying a type of financing may require interactions with other participant devices (e.g. in the case where a seller is providing a loan or a lease to buyer”). 
	 
	Regarding claim 21 and 22. The combination disclose the system of claim 6, wherein the second time is at a time of the purchase of the item [[the]] a point-of-sale (POS) of the merchant (Grey, [0124]; “identifying a type of financing may require interactions with other participant devices (e.g. in the case where a seller is providing a loan or a lease to buyer”. [0043]; “the term "seller" may be used to refer to the party offering to sell or provide an item …or an intelligent software agent such as a shopping "bot" representing a prospective seller”).

	Regarding claim 7. The combination disclose the system of claim 6, the operations further comprising: the operations further comprising: receiving, from [[a]]the device operable by the buyer, a request for a loan to enable the buyer to purchase the item from the merchant (Grey, receive request for customized financing? 606”[Wingdings font/0xE0] “identify type of financing 614”. the participant may be given the choice to select either a loan or a lease as a type of financing instrument”); and generating the finance offer responsive to receiving the request (Grey, [0098]; “a bank might provide financing for a transaction between a buyer and a seller in an auction comprising a loan with a $500 down payment, monthly payments, a 5 year term, and an annual simple interest rate of 10%”).

	Regarding claim 8 has been analyzed and is rejected for the same rationale used to reject claims 17, 21-22. Claim 8 limitations do not teach or define any new limitations beyond claims 17, 21-22; therefore, claim 8 is rejected under the same rationale.

	Regarding claim 15. The combination disclose the system of claim 11, wherein determining to modify the term is based on at least one other signal comprising (see claim 1, 6 and 16 rejection supra)
	Grey substantially discloses the claimed invention; however, Grey fails to explicitly disclose the “a time delay between the first time and the second time, a change to a credit score of the buyer, an addition of a bank account to an account of the buyer, a change to a location of the merchant, or a change to a cost of the item”. However, Dolle teaches:
	a time delay between the first time and the second time, a change to a credit score of the buyer, an addition of a bank account to an account of the buyer, a change to a location of the merchant, or a change to a cost of the item (Dolle, [0048]; “The modified loan request may include one or more terms that were not included in the loan application request provided in step 310 or the loan application response provided in step 330. For instance, the modified loan request may include terms that were modified by the user using the user interface provided by financial service system 110 and/or new terms that were not previously provided to financial service system 110”)
	Therefore, it would have been a design choice and obvious to one of ordinary skill in the finance offer system  art at the time of filing to modify Grey to include multiple modification terms, as taught by Dolle, and provide the system with specific terms such as a time delay between the first time and the second time, a change to a credit score of the buyer, an addition of a bank account to an account of the buyer, a change to a location of the merchant, or a change to a cost of the item where this would be performed in order provide finance offer system  user with multiple choices to get best offer the system can provide, which will help the user to increase his ability to invents in purchasing needed goods.
	
	Claim 9 is rejected under 35 U.S.C 103 as being unpatentable over Grey in view of Dolle further in view of US Pat. No. 8504438 to Bennett et al (“Bennett”).

	Regarding claim 9. The combination of Grey in view of Dolle disclose the system of claim 6, the operations further comprising: 
	The combination substantially disclose the claimed invention. However, the combination fails to explicitly disclose the “determining a level of risk associated with the buyer; and generating the finance offer based at least in part on the level of risk, wherein the term is based at least in part on the level of risk associated with the buyer”. However, Bennett teaches:
	determining a level of risk associated with the buyer (Bennett, Fig. 11, “Provide for Good(s)/ Service(s) selection 110” [Wingdings font/0xE0] “Affordability Request 1115” [Wingdings font/0xE0] “Collect Credit Information 1120” [Wingdings font/0xE0] “Construct/ Compute Approval Decision Criterion (Criteria 1140”); and
	generating the finance offer (Bennett, Fig. 11; “Loan Information”) based at least in part on the level of risk, wherein the term is based at least in part on the level of risk associated with the buyer (Bennett, “ Retrieve Credit Report(s) 1130” [Wingdings font/0xE0] “Construct/Order & Display Loan Information”).
	Therefore, it would have been obvious to one of ordinary skill in the finance offer system art at the time of filing to modify Grey to include determining a level of risk associated with the buyer; and generating the finance offer based at least in part on the level of risk, wherein the term is based at least in part on the level of risk associated with the buyer, as taught by Bennett, where this would be performed in order to permit the seller or lender to modify loan approval processing, or perform different processing altogether, depending on the type of product sought to be financed. 

	Claim 12 is rejected under 35 U.S.C 103 as being unpatentable over Grey in view of Dolle further in view of US Pat. Pub. No. 2013/0080327 to Baldrick et al. (“Baldrick”). 

	Regarding claim 12. The combination of Grey in view of Dolle disclose the system of claim 11, the operations further comprising:
	The combination substantially disclose the claimed invention. However, the combination fails to explicitly disclose the limitations of claim 12. However, Baldrick teaches limitations of claim 12 as:
	sending, at a third time corresponding to a beginning of the period of time (Baldrick, [0040]; “Certain payment processor authorization requests become expired approximately 6-7 days after the initial request is received”) , an authorization request (Baldrick, Figs. 3-4, Authorization request 331-332) to authorize a payment instrument of the buyer of the modified down payment term (Baldrick, [0039]; “the customer enters his or her credit card number online”. In addition, Baldrick, Fig. 3-4, Authorization request 331 is forwarded by payment service provider 303 to payment processor 304 as authorization request 332. Fig. 2; “receive authorization request from merchant 221”)
	determining, at a fourth time after the third time and within the period of time, that the finance offer has not been finalized (Baldrick, Fig. 2; “receive capture/settlement request form merchant 215”) and authorization of the payment instrument  has expired or is going to expire (Baldrick, Fig. 2; “Is authorization estimated to be expired? 216”); and 
	sending, at a fifth time and prior to expiration of the period of time, a new authorization request to authorize the payment instrument for the amount of the modified down payment term (Baldrick, Fig. 2; “is authorization estimated to be expired 216” [Wingdings font/0xE0]“YES” [Wingdings font/0xE0] “Auto-generate reauthorization request 217 [Wingdings font/0xE0] “Send reauthorization request 218”).

	Therefore, it would have been obvious to one of ordinary skill in the finance offer systems art at the time of filing to modify Grey to include reauthorizing a payment instrument after determine if the authorization is prior to expiration of period of time, as taught by Baldrick, where this would be performed in order to save the customer fees and/or fines form some payment processors. See Baldrick [0037].
	
	Claims 1, 2 and 5 are rejected under 35 U.S.C 103 as being unpatentable over US Pat. Pub. No. 2003/0041012 to Grey et al. (“Grey”) in view of US Pat. Pub. No. 2016/0314529 to Dolle et al. (“Dolle”) further in view of US Pat. No. 9454753 to Wohied et al. (“Wohied”).

	Regarding claim 1. Grey teaches a computer-implemented method comprising: 
		generating, by one or more server computing devices associated with a payment processing service and based at least in part on information associated with a merchant of a plurality of merchants or a buyer of the merchant (Grey, Fig. 8; “700” [Wingdings font/0xE0] “receive a bid 702”. [0130]; “participants may establish one or more customized financing terms during the course of the auction by following the process 600 after submission of a bid (e.g., in conjunction with process 700”), a finance offer for purchase of an item from the merchant using funds provided by the payment processing service (Grey, Fig. 6; “identify , wherein the finance offer is conditional on satisfaction of a down payment term (Grey, “present options for the selected type 616” [Wingdings font/0xE0] “select financing parameters 618”. [0125]; “For example, if a loan is selected, the participant may be presented with options such as: the term of the loan, the lender, the price (e.g., interest charged) for the loan, the down payment required, etc.”) of the finance offer and the finance offer is generated at a first time prior to the purchase (Grey, [0124]; “identifying a type of financing may require interactions with other participant devices … e.g. seller providing a loan … auction administrator … service provider … collaboration network … identifying a type of financing may require interactions with a combination of multiple devices in system 100”);
		receiving, between the first time and a second time after the first time (Grey, Fig. 7; “receive request for customized financing? 606”), by the one or more server computing devices associated with the payment processing service and from computing devices of the plurality of merchants (Grey, Fig. 8; “is bid current bid? 710” [Wingdings font/0xE0] “NO” [Wingdings font/0xE0] “make offer 702”). [0137]; “Processing continues at 710 where a determination is made whether the bid received at 702 … is the current best bid of the auction … The current best bid is determined based on the type of auction and the rules of the auction”), transaction data (Grey, Fig. 6; “financing Function(s) 508”) associated with transactions for which the plurality of merchants utilize the payment processing service for processing payment (Grey, Fig. 8; “identify item and auction 404” [Wingdings font/0xE0] “identify any customized financing term(s) 708” [Wingdings font/0xE0] Fig. 7; “identify type of financing 614” [Wingdings font/0xE0] “select financing ;
		determining, by the one or more server computing devices associated with the payment processing service and at the second time for the “a signal received between the first time and the second time” the examiner is referring to the electronic selection and transmittance of financing type instrument sent from the participant device as shown in [0123] “614 … participant, operating a participant device 12, will interact with other devices in system 100 to identify a type of financing desired … select either a loan or a lease as a type of financing instrument”), to modify the down payment term of the finance offer based at least in part on one or more signals received between the first time and the second time (Grey, Fig. 8; “receive bid 702” [Wingdings font/0xE0] is bid current bid? 710” [Wingdings font/0xE0] “NO” [Wingdings font/0xE0] receive bid 702”. Fig. 7; “present options for the selected type 614”. [0125]; “Once a type of financing has been selected … options … presented to the participant. For example, if a loan is selected, the participant may be presented with options such as … the down payment required”. [0101]; “a financing function(s) 508 … may be created and updated, for example, each time auction administrator 16 receives a bid from a participant in an auction being operated by auction administrator 16”), 
		at least partly in response to receiving the response, determining, by the one or more server computing devices associated with the payment processing service, that the modified down payment term of the finance offer is satisfied (Grey, [0139]; “if the bid is identified as the winning bid or one of multiple winning bids, the customized financing terms … are used to consummate the transaction (that is, if the customized financing terms establish and identify a particular lease as the preferred financing, the customized lease terms may be used to bind the buyer in the auction”); 
	processing, by the one or more server computing devices associated with the payment processing service, payment for the purchase with the funds provided by the payment processing service (Grey, Fig. 8; “settle transaction 714”. [0138-0139]; “If the auction has ended, the current best bid is the winning bid and processing continues at 714 where the transaction is settled (e.g., by applying the customized financing term(s) identified at 706) … the terms of the financing instrument may be binding on one or more auction participants”. [0098]; “a loan with a $500 down payment”. [0125]; “the participant may be presented with options such as: the term of the loan, the lender, the price (e.g., interest charged) for the loan, the down payment required”).

 	Grey substantially discloses the claimed invention; however, Grey fails to explicitly disclose the “at least one signal of the one or more signals is determined based at least in part on the transaction data and indicates (i) that the buyer purchased another item from at least one merchant of the plurality of merchants or (ii) a change to an inventory of the merchant; causing, by the one or more server computing devices associated with the payment processing service and via a display of a device operable by the buyer, presentation of a buyer user interface indicating the finance offer and a prompt for payment of the modified down payment; at least partly in response to determining that the modified down payment term of the finance offer is satisfied, finalizing, by the one or more server computing devices associated with the payment processing service, the finance offer, wherein finalizing the finance offer enables the buyer to complete a purchase of the item from the merchant using funds provided by the payment processing service in association with the finance offer, receiving, by the one or more server computing devices associated with the payment processing service and from a merchant computing device associated with the merchant, transaction data associated with the purchase of the item”. However, Dolle teaches:

	at least one signal of the one or more signals is determined based at least in part on the transaction data and indicates (i) that the buyer purchased another item from at least one merchant of the plurality of merchants (Dolle, Fig. 4; “receive inventory information 410 [Wingdings font/0xE0] receive response form offer system 46”. [0067]; “financial service system 110 may receive a loan offer modification, which may include a request that one or more aspects of the loan offer be modified … The loan offer modification may include a request to modify one or more terms of the loan offer, a request for that the loan offer become associated with a different vehicle, a request to update/contest the estimated value of the vehicle used to determine the loan offer, and/or the like”) or (ii) a change to an inventory of the merchant (Dolle, [0046]; “financial service system 110 may access an inventory listing of vehicles for an auto dealership associated with the original loan application request and identify one or more other vehicles that the customer could purchase with the approved loan”);
	causing, by the one or more server computing devices associated with the payment processing service and via a display of a device operable by the buyer, presentation of a buyer user interface indicating the finance offer and a prompt for payment of the modified down payment (Dolle, [0050]; “via an I/O device … a user may sort through approved potential loans until a loan that satisfies the preferences of the customer and the requirements of the merchant is found”. Also, see Fig. 7-9) 
	at least partly in response to determining that the modified down payment term of the finance offer is satisfied, finalizing, by the one or more server computing devices associated with the payment processing service, the finance offer, wherein finalizing the finance offer enables the buyer to complete a purchase of the item from the merchant using funds provided by the payment processing service in association with the finance offer (Dolle, [0053]; “In step 370, financial service system 110 may submit the selected loan to a loan processing system (which may be, e.g., another component of financial service system 110) to process the loan to allow the purchase to be completed … financial service system 110 may submit the selected loan through an existing loan processing channel to third-party device 130 for processing of the loan”), 
	receiving, by the one or more server computing devices associated with the payment processing service and from a merchant computing device associated with the merchant, transaction data associated with the purchase of the item (Dolle, Fig. 5; “Submit selected loan for processing 570”. [0078]; “In step 570, offer system 120 may ;
	Therefore, it would have been obvious to one of ordinary skill in the finance offer system  art at the time of filing to modify Grey to include indicates (i) that the buyer purchased another item from at least one merchant of the plurality of merchants or (ii) a change to an inventory of the merchant; causing presentation of a buyer user interface indicating the finance offer and a prompt for payment of the modified down payment determining that the modified down payment term of the finance offer is satisfied, finalizing the finance offer by enabling the buyer to complete a purchase, receiving transaction data associated with the purchase of the item, as taught by Dolle, where this would be performed in order to allow a merchant to reduce the amount of time spent on reaching an agreement with a customer that is acceptable to all parties. See Dolle, [0019].

	The combination of Grey in view of Dolle substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “receiving, by the one or more server computing devices associated with the payment processing service and from the device operable by the buyer via the buyer user interface, a response including an indication of a source of funds and an indication to use the source of funds for payment of the modified down payment”. However, Wohied teaches:
receiving, by the one or more server computing devices associated with the payment processing service and from the device operable by the buyer via the buyer user interface, a response including an indication of a source of funds and an indication to use the source of funds for payment of the modified down payment (Wohied, Fig. 2; “Provide funding options 212 > “receive funding source(s) 214” > “approve?” > “process payment 220”. Col. 5, lines 1-50; “The available funding sources are then provided to the user at step 212 … Based on the funding sources provided by the payment provider, the user selects one or more funding sources as payment for the transaction … The selected funding source(s) are then communicated to and received by the payment provider at step 214 … the payment provider processes the payment at step 220”); 
	Therefore, it would have been obvious to one of ordinary skill in the finance offer system  art at the time of filing to modify Grey to include receiving, from the device operable by the buyer via the buyer user interface, a response including an indication of a source of funds and an indication to use the source of funds for payment of the modified down payment, as taught by Wohied, where this would be performed in order to enable payment providers to make transactions easier and safer for the parties. Payment providers enable payments to be made through many different convenient methods. See Wohied, col. 1, lines 19-21.

	Regarding claim 2. The combination of Grey in view of Dolle further on view of Wohied disclose the computer-implemented method of claim 1, wherein the 
finance offer is valid for a period of time and the finance offer is finalized only if the modified down payment term of the finance offer is satisfied prior to lapse of the period of time”. However, Dolle teaches: 
	finance offer is valid for a period of time (Dolle, Fig. 5; “send modification request 540” [Wingdings font/0xE0] “save loan offer(s) 560” [Wingdings font/0xE0] “submit selected loan for processing 570”. [0077]; “Saved loan offers may be retained for a selected amount of time (e.g., as long as the loan offer is valid). [0047]; “change one or more terms of the loan. For instance, a user may modify and/or add a down payment amount, loan term period (e.g., number of monthly payments), sales price, warranty and/or GAP amount, net trade-in value, and/or the like”), and the finance offer is finalized only if the modified down payment term of the finance offer is satisfied prior to lapse of the period of time (Dolle, [0079]; “Offer system 120 may receive the loan offer, which may be displayed and presented to a customer …  provide a modified loan application request to offer system 120 that includes a higher down payment and lower loan amount as different terms from the original loan application …  receive the modified loan offer … accept the modified loan offer … send the selection to financial service system 110 for processing”).  
		Therefore, it would have been obvious to one of ordinary skill in the finance offer system art at the time of filing to modify Grey to include the finance offer is valid for a period of time, and the finance offer is finalized only if the down payment term, as modified to a modified down payment term, is satisfied prior to lapse of the period of time, as taught by Dolle, where this would be performed in order to provide a process for structuring an agreement, including the credit financing offers, with less time consuming functions and 

		Regarding claim 5. The combination disclose the computer-implemented method of claim 1, wherein
		Grey substantially discloses the claimed invention; however, Grey fails to explicitly disclose the “modifying the down payment term of the finance offer comprises varying an amount of the down payment, replacing the down payment term with another term that secures the finance offer, or eliminating the down payment term”. However, Dolle teaches:
		modifying the down payment term of the finance offer comprises varying an amount of the down payment (Dolle, [0079]; provide a modified loan application request to offer system 120 that includes a higher down payment and lower loan amount as different terms from the original loan application ... receive the modified loan offer ... accept the modified loan offer ... send the selection to financial service system 110 for processing”), replacing the down payment term with another term that secures the finance offer, or eliminating the down payment term (Dolle, [0047]; “change one or more terms of the loan. For instance, a user may modify and/or add a down payment amount, loan term period (e.g., number of monthly payments), sales price, warranty and/or GAP amount, net trade-in value, and/or the like’).

		Therefore, it would have been obvious to one of ordinary skill in the finance offer system art at the time of filing to modify Grey to include modifying the down payment term of the finance offer comprises varying an amount of the down payment, replacing the down payment term with another term that secures the finance offer, or eliminating the .

	Claim 3-4 are rejected under 35 U.S.C 103 as being unpatentable over Grey in view of Dolle further on view of Wohied furthermore in view of US Pat. Pub. No. 2013/0080327 to Baldrick et al. (“Baldrick”). 

	Regarding claim 3. Claim 3 has been analyzed and is rejected for the same rationale used to reject claims 1 and 12. Claim 3 limitations do not teach or define any new limitations beyond claims 1 and 12; therefore, claim 3 is rejected under the same rationale.
	Regarding claim 4. The combination in view of Baldrick disclose the computer-implemented method of claim 3, 
	The combination substantially disclose the claimed invention. However, the combination fails to explicitly disclose the limitations of “an amount of time between the third time and the fourth time is determined by a machine-trained data model based at least in part on a characteristic of the merchant, the buyer, or the payment instrument”. However, Baldrick teaches: wherein an amount of time between the third time and the fourth time (Baldrick, [0053] Then, several days go by, as indicated in 214. After time has  elapsed after the authorization, the operations continue”) is determined by a machine-trained data model based at least in part on a characteristic of the merchant, the buyer, or the payment instrument (Baldrick, [0016]; “Some payment 

	Therefore, it would have been obvious to one of ordinary skill in the finance offer systems art at the time of filing to modify Grey to include an amount of time between the third time and the fourth time is determined by a machine-trained data model based at least in part on a characteristic of the merchant, the buyer, or the payment instrument, as taught by Baldrick, where this would be performed in order to save the customer fees and/or fines form some payment processors. See Baldrick [0037].

Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687